DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-9, 11-16, 21-32 and 36-40  are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 26 -32,37, 39 and 40 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, line 2, after “before” the term “the” should be deleted.
In regard to claim 16, line 2, it appears that    applicant has erred in which layer they are referring to since applicant is now claiming that “The third layer is disposed on the third layer”. Not clear as to how a layer is disposed on itself.  Should the second “Third layer” be a different layer?

In claim 30 the amendment of adding “Nitrile butadiene” to the layer in line 2 does not appear to further limit the claim and also causes some confusion in that if it is a nitrile butadiene layer then it would inherently be predominantly a nitrile butadiene material.   Also in claim 30, line 7, there is no antecedent basis for “the first”.  In claim 30, line 10, applicant then claims a second nitrile-butadiene layer. However, the first nitrile-butadiene layer needs to be labeled as being the first layer.   
In claim 31, line 2, the “Second nitrile-butadiene layer  is also not clear as it was in claim 30 above.
 In claim 32, the “Nitrile-butadiene layer discussed is not clear since in claim 31 that depends from       claim 30  discusses two nitrile-butadiene layers and it is not clear  as to which layer is being referred to. 
In claims 38 and  39 refer back to claim 1 and it appears that claim 1 already claims the polymeric layer as being polychloroprene and      does not appear to further limit the claim.
Claim 40 appears to not further limit claim 1 since those materials were already claimed in claim 1. 	
Claims 27-29 depend from claim 26 and are rejected for the same reasons as claim 26.  Claim 37 depends from claim 30 and    is therefore rejected for the same reasons as claim 30 above.
				Allowable Subject Matter
Claims 1-9,11,14, 15,21-25 and 36 are allowed.

Claims 13,16,26-32 and 37-40  are rejected under 35 USSCS 112, para. 2,   as outlined above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/GLORIA M HALE/Primary Examiner, Art Unit 3732